                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS
In Re:                                               )
                                                     )
         STEPHANIE DAWN MULLER,                      )            Case No.     19-10160
                                                     )            Chapter      13
                                Debtor               )

     DEBTOR'S MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN AND
              REQUEST FOR ADDITIONAL ATTORNEY'S FEES

         COMES NOW, the Debtor, by and through January M. Bailey of Eron Law, P.A., her

attorney of record, and files this Motion to Modify Confirmed Chapter 13 Plan and Request for

Attorney's Fees. In support of her Motion, the Debtor would show the Court as follows:

   1) Debtor's Chapter 13 case was filed on January 31, 2019, and her Chapter 13 Plan was

         confirmed on April 11, 2019.

   2) The Debtor's 2014 Toyota Corolla has been totaled. Insurance is paying off Consumer

         Portfolio Services.   No further payment should be made on the secured claim of

         Consumer Portfolio.

   3) Additionally, the Debtor has realized that she cannot afford her residence. She would like

         to surrender the property, 1057 N Kokomo Ave, Derby, Kansas, to the secured creditor,

         Shellpoint Mortgage Servicing. No further payments shall be made on the secured claim

         of Shellpoint, and entry of the order granting this motion should serve as relief from stay

         for Shellpoint to continue the foreclosure proceeding.

   4) Through November 20, 2019, the Debtor has paid $14,569.61 into the plan. Beginning in

         December 2019, the payment should reduce to $125 per month for the remaining 27

         months of the plan.

   5) Debtor's counsel requests additional fees in the amount of $450.00 to be paid through the

         Chapter 13 plan for the preparation, filing, and execution of this Motion.




                  Case 19-10160         Doc# 40    Filed 12/11/19      Page 1 of 2
       WHEREFORE, the Debtor prays this Court enter an Order Modifying Confirmed

Chapter 13 Plan, for additional attorney fees in the sum of $450.00 and for such other relief as is

deemed just and proper.
                                                Respectfully Submitted:
                                                ERON LAW, P.A.
                                                Attorney for Debtors

                                                   s/ January M. Bailey
                                                January M. Bailey, #23926
                                                229 E. William, Ste 100
                                                Wichita, KS 67202
                                                T: (316) 262-5500
                                                F: (316) 262-5559
                                                january@eronlaw.net



 s/Stephanie Dawn Muller
 Stephanie Dawn Muller, Debtor




                 Case 19-10160       Doc# 40     Filed 12/11/19     Page 2 of 2
